DETAILED ACTION
This office action is in response to applicant’s filing dated May 19, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 31-60 is/are pending in the instant application.  Claim(s) 1-30 were previously canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-60 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
In the instant case, claims 31-60 are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, wherein:
the formulation achieves a mean Cmax plasma concentration of more than 167 ng/ml, 180 ng/ml, 190 ng/ml, 200 ng/ml, or 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claims 30-34, 41, 42, 44, 45, and 55).
the formulation achieves a mean Cmax plasma concentration within 80-125% of 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 35, 46, and 56).
the formulation achieves a mean plasma AUC0-∞ of more than 3000 h*ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 36, 43, 51, and 52)
the formulation achieves a higher mean plasma Cmax and a higher mean plasma AUC0-∞ in a population of healthy female adults less than 65 years of age compared to a population of healthy male adults less than 65 years of age following oral administration of a single dose of the formulation (claim 37, 47, and 57)
the formulation achieves a higher mean plasma AUC0-∞ in healthy Caucasian adults less than 65 years of age compared to a population of healthy African American adults less than 65 years of age following oral administration of a single dose of the formulation (claim 38, 48, and 58)
the formulation achieves an arithmetic mean plasma concentration at least 2.0 ng/ml at 15 minutes (claim 39, 49, 53, 59, and 60) or at least 79 ng/ml at 45 

Thus, the claims encompass a genus of formulations comprising rofecoxib which are defined by functional characteristics when administered in a solid oral dosage form as a single dose to a population of healthy adults less than 65 years of age.   
The phrase “a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof…” is open ended and as such, it does not exclude any other ingredients from being present together with rofecoxib (instant claims 31-40, 42-50, 52-58, and 60); and it does not exclude any other ingredients from being present together with rofecoxib and any agent that functions as a disintegrant (instant claim 41, 51, and 59).  As such, the claims are being interpreted as: a mixture or composition comprising rofecoxib (instant claims 31-40, 42-50, 52-58, and 60) or a mixture or composition comprising rofecoxib and a disintegrant (instant claim 41, 51, and 59) limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising rofecoxib (instant claims 31-40, 42-50, 52-58, and 60) or a mixture or composition comprising rofecoxib and a disintegrant (instant claim  41, 51, and 59)” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, because the relevant identifying characteristics of Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.

Given the broad scope of the claimed subject matter (the large genus of formulations comprising rofecoxib or rofecoxib and a disintegrant that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising rofecoxib” or “a composition comprising rofecoxib and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof” or “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides rofecoxib in order to satisfy the above release profile.  

Response to Arguments
Applicant argues:
The Applicant describes numerous formulations and embodiments of solid dosage formulations of rofecoxib that achieve the pharmacokinetic parameters recited in the claims.  The present claims are directed to solid dosage formulations comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, that achieve specified pharmacokinetic ("PK") parameters following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  The Application provides ample disclosure of the relevant physicochemical properties of the claimed solid dosage formulations that distinguish these compositions from those in the prior art-the specific PK parameters that are achieved following administration. Moreover, the Application in turn provides abundant detail concerning how to produce such solid dosage formulations of rofecoxib that achieve these PK properties, including detailed descriptions of process conditions, process flow diagrams, data from Applicant's batch records, and dissolution and PK results.  In addition to these specific batch compositions, tablet formations, process conditions, and dissolution testing, the Application also provides detailed descriptions of alternative components and their relative amounts, solid dosage form structures, and methods for preparing the same that a skilled person would understand to be suitable to prepare solid dosage formulations according to the present claims. Based on this disclosure, a skilled person would understand the Application to disclose a large number of representative solid dosage formulations falling within the scope of the present claims.  A skilled person would thus have readily understood the Application to disclose a large number of alternative embodiments falling within the scope of the present 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is well known in the art that pharmacokinetic properties of a formulation vary depending on the components present in the formulation, the amounts and ratios of the components, and how the formulation is made (e.g. crystallization or granulation processes).  The claim as written only requires the active agent rofecoxib.  The specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very similar components as those found in VIOXX.  The Examiner acknowledges that the specification provides data for other examples; however, these examples are outside the scope of the instant claims since they do not contain 17.5 mg of rofecoxib as required by the instant claims.  The Examiner further notes that though the examples are outside the scope of the claims, the other examples also appear to have the same components as the 17.5 mg of rofecoxib and thus the same components as the commercial product.  Thus, it is unclear how the disclosed compositions differ from the commercially available formulation.  The fact that Applicant argues that the commercial product which appears to contain the same components 
	
	

Applicant argues:
A review of the relevant USPTO guidance and case law, including that cited in the Office Action, supports the conclusion that the Application provides adequate written description support for the pending claims.  The USPTO Guidelines make clear that claims satisfy the written description requirement "[i]f a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
There is insufficient written description encompassing: “a mixture or composition comprising rofecoxib” wherein the formulation provides the claimed pharmacokinetic 


Applicant argues:
The present claims are supported by the application even absent disclosure of a “structural characteristic” shared by all embodiments of the claims.  The Office Action fails to take into account the particular art to which the presently claims pertain-the art of pharmaceutical formulation.  In particular, the level of ordinary skill in the art of pharmaceutical formulations in November 2019 was such that an ordinarily skilled artisan, once equipped with the disclosure of the present Application, would readily understand that disclosure to indicate that the inventors were in possession of the claimed solid dosage formulations of rofecoxib. This is because the Application teaches how to use the various process conditions disclosed therein to produce 17.5 mg rofecoxib tablets that demonstrate PK properties consistent with the present claims by varying and adjusting not only those process conditions, but also other variables such as the dosage form structure, and the identity and relative amounts of the constituent components, all with reference to the substantial details provided on Applicant's batch records and dissolution and PK testing. A pharmaceutical formulator of ordinary skill in November 2019 would readily understand the Application to adequately describe the claimed solid dosage formulations of rofecoxib based on this disclosure.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that one of ordinary skill in the art of pharmaceutical formulations in November 2019 would recognize that formulating a pharmaceutical composition with particular pharmacokinetic properties is highly variable.  A skilled artisan would recognize that 
Regarding the arguments directed at previously allowed claims, the Examiner notes that each application is carefully considered on its own merits.   The fact pattern in one application may not be applicable in another.  The Examiner cannot speak to the prosecution history and/or fact pattern of other applications.  However, in the instant case, as set forth above, Applicant has not provided sufficient disclosure for the structural components required to achieve the claimed function.  A single example formulated in a single formulation (tablet comprising intragranular and extragranular components) having specific components in specific amounts and ratios does not provide sufficient written description disclosure to support that 


Applicant argues:
Applicant notes that the Office Action states that the present claims "do[] not distinguish any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof ... from other compositions having the same activity or function and as such does not satisfy the written-description requirement." The present claims are distinguished from other rofecoxib compositions by the PK parameters recited therein.  As would be well understood by those skilled in the art, the present claims recite specific PK parameters that are achieved following administration, which distinguish the claims from other solid dosage formulations of rofecoxib, including those disclosed in the prior art.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.  The instant claims only require rofecoxib or rofecoxib and a disintegrant.  Applicant provides data for a single composition encompassed by the instant claim that possesses the instantly claimed pharmacokinetic properties.  The Examiner notes that the composition of said example contains the same components as those found in the commercially available composition.  Applicant argues that the commercially available composition does not possess the claimed pharmacokinetic properties.  Thus, Applicant has not provided sufficient disclosure to 


Claim Rejections - 35 USC § 112
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-60 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-36, 39, 40, 43-46, 49, 50, and 53-56 recite the term “healthy adult.”  Claims 37, 47, and 57, recite the terms “healthy female adults” and “healthy male adults.”  Claims 38, 
Claims 41 and 42, which depend from and thus incorporate all the limitations of claim 31, do not clarify the ambiguity of claim 31.  Claims 51 and 52, which depend from and thus incorporate all the limitations of claim 43, do not clarify the ambiguity of claim 43.  Claims 59 and 60, which depend from and thus incorporate all the limitations of claim 31, do not clarify the ambiguity of claim 53.   Thus, the rejection also applies to claims 41, 42, 51, 52, 59, and 60.

Response to Arguments
Applicant argues:
The Application enumerates specific inclusion and exclusion criteria used to select patients for the clinical studies disclosed therein, which would provide ample guidance to those skilled in the art as to the meaning of the term "healthy.”   This is particularly the case in view of the fact that the term "healthy" when referencing subjects or patients is commonly used and well-understood by those skilled in the art, as evidenced by the frequent inclusion of the term in patents, clinical trial protocols, drug labels, and journal articles with no additional elaboration.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.  
As set forth above, it is unclear what is adults subjects are encompassed by “healthy…adult.”  The Examiner acknowledges that the specification provides inclusion criteria for applicants in the disclosed study.  However, in a review of the application, a definition the term “healthy adult” was not identified.  As set forth above, it is unclear which subjects fall within the metes and bounds of “healthy adult.”   It is unclear if “healthy adult” refers to a subject’s disease status (i.e. a patient with absolutely no health issues, not overweight, and has no injuries).  It is unclear if a subject that eats junk food or smokes but has no observable, diagnosed health related issues is encompassed by “healthy adult.”   With regard to the number of patents with claims that include the term "healthy", the Examiner notes that each application is carefully considered on its own merits.   The fact pattern in one application may not be applicable in another.  The Examiner cannot speak to the prosecution history and/or fact pattern of other applications.  In the instant case, the claimed pharmacokinetic properties depend on administration of the composition to a “healthy adult.”  As set forth above, it is unclear which subjects fall within the metes and bounds of “healthy adult.”  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-41, 43-51, and 53-59 stand rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in a previous Office Action).  
Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide (page 1, 3rd paragraph).  A tablet reads on a solid dosage formulation.  The Examiner notes that the ingredients taught by Vioxx® appear to be the same or very similar to those listed in Example 1 (Table 7).  Vioxx® does not explicitly teach a tablet comprising 17.5 mg of rofecoxib. 
However, Vioxx® does teach VIOXX is administered orally; the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the  prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

The prior art does not explicitly teach the disclosed composition achieves the pharmacokinetic properties of instant claims 31-41, 43-51 and 53-59.  However, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 41, 51, and 59, croscarmellose sodium reads on disintegrant as evidenced by the instant specification which teaches croscarmellose sodium is a disintegrant (see paragraph [0051].
Taken together, all this would result in the formulation of claims 31-41, 43-51, and 53-59 with a reasonable expectation of success.


Claims 42, 52, and 60 stand rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets, Merck & Co, Inc., March 2004, cited in a previous Office Action) as applied to claims 31-41, 43-51, and 53-59 above, and further in view of Boyong et al (WO 2010/033179 A1, cited in a previous Office Action) and Kumar et al (US 2005/0049291 A1, cited in a previous Office Action).
Vioxx® suggests all the limitations of claims 42, 52, and 60 (see above 103 rejection), except wherein the rofecoxib has a d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.
However, Boyong teaches the aqueous solubility of an active pharmaceutical ingredient ("API") influences both the bioavailability of the drug and the rate at which the API can be released from a formulated product; the rate of dissolution of an API from a formulation can place an upper limit on the rate of absorption of the API in a person to whom the product is administered; many active pharmaceutical ingredients have poor aqueous solubility and low bioavailability; one method that has been used to improve the dissolution of API’s is to reduce 
Boyong teaches a granule for a pharmaceutical composition comprising a core which comprises at least one active pharmaceutical ingredient intimately associated with at least one hydrophilic polymer, wherein the active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml (claim 1); further comprising at least one excipient (claim 2); wherein the at least one excipient comprises at least one diluent and at least one disintegrant, further comprising a lubricant (claim 3); at least one active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml is rofecoxib (claim 4); where the at least one hydrophilic polymer is hydroxypropyl cellulose (claim 5); where the at least one diluent is lactose monohydrate and microcrystalline cellulose (claim 6); where the at least one disintegrant is croscarmellose sodium (claim 7); and where the granulate further comprises at least one lubricant, magnesium stearate (claim 8).  
Boyong further teaches a pharmaceutical composition in an oral dosage form, such as tablets or capsules, may be prepared using granulates; the dry granulate obtained by the methods described above can be used directly, or can be blended with one or more additional pharmaceutically acceptable excipients prior to use; in one embodiment, the granulate is blended with at least one lubricant prior to use, for example, prior to being compressed into tablets; the dry granulates can be further processed to change the particle size distribution to a 
Thus, Boyong establishes that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.

	Kumar teaches it has now been discovered that, micronized drug or drug in submicron size range, when incorporated to the pharmaceutical compositions results in readier dissolution, increased rate of absorption, enhanced percutaneous absorption and hence better topical efficacy. [0012]; the wettability and hence dissolution properties of a biologically active substance or drug precursor greatly influence the bioavailability; it has been observed that by increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased thereby resulting in better permeability and percutaneous efficacy [0013].  Kumar further teaches a topical pharmaceutical composition exhibiting enhanced absorption and better efficacy of cyclooxygenase-2 enzyme inhibitor which
is attained through incorporation of micronized and submicronized drug particles into a vehicle suitable for topical application to the skin; the fine particle size of the COX-2 enzyme inhibitor is critical to the present invention wherein the distribution of particle size in the micron and preferably in the submicron size range; accordingly, the particle size of the drug is such that the 
As such, since Vioxx® teaches a tablet formulation comprising rofecoxib, croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide; since Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula; and since Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ , it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 42, 52, and 60 with a reasonable expectation of success.


Response to Arguments
Applicant argues:
Applicant wishes to clarify that the present claims recite solid dosage formulations using both a new dosage strength (17.5 mg) and a new solid dosage formulation of rofecoxib that is not taught or suggested in the prior art. In particular, each of the pending claims defines the new formulation by PK properties that it achieves following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age. The PK properties recited in the present claims clearly distinguish Applicant's formulation from the disclosure of the VIOXX® label. As explained in more detail below, neither the 17.5 mg solid dosage formulation of rofecoxib nor the PK properties achieved by its administration as recited in the present claims is disclosed in the prior art. In addition, a skilled artisan would not have reasonably expected to be able to provide such a formulation with its attendant PK properties based on prior art solid dosage formulations of rofecoxib, such as VIOXX® tablets.  Applicant wishes to clarify that the present claims are not directed to methods and do not recite "Compound A" or "an anti-gelling agent.  Nonetheless, Applicant respectfully submits that consideration of the 17.5 mg dosage strength of rofecoxib and the PK properties recited in the present claims is required in assessing the nonobviousness of the pending claims under § 103. See, e.g., MPEP § 2143.03. Properly considered, the new 17.5 mg dosage strength and the recited PK properties distinguish the claimed formulations from those disclosed in the VIOXX® label, and establish the nonobviousness of the claims

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner acknowledges that the claims do not recite “Compound A” or “an anti-gelling agent.”  The Examiner notes that the cited paragraph in the Office Action contained an inadvertent typographical error and should have recited “rofecoxib” and “a disintegrant.”  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variables, i.e. a variable that achieves a recognized result.  The Examiner notes that the skilled artisan would recognize that modifying the amount of rofecoxib would have an effect on the physical and pharmacokinetic properties of the composition.   The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 

Applicant argues:
	While a 17.5 mg rofecoxib product has never existed or been tested in humans, the claimed PK properties which define the new formulation are substantially higher than what a POSA would have expected to be able to achieve with a 17.5 mg solid dosage formulation of rofecoxib based on the disclosure of rofecoxib formulations in the prior art. In particular, Applicant arrived at the claimed 17.5 mg solid dosage formulation of rofecoxib after seeing surprising and unexpected results in a human clinical study of a 25 mg tablet of its TRM-201 formulation disclosed in the Application-results that, prior to Applicant's study, would have been perceived as being in excess of what would have been reasonably expected based on the VIOXX® label.  In particular, in developing its TRM-201 product, Applicant sought to create a formulation that was bioequivalent/comparable to the previously approved 25 mg VIOXX® product. It was thus surprisingly and unexpectedly discovered that Applicant's 25 mg TRM-201 formulation tested in Examples 4 and 6 of the Application showed overwhelmingly higher Cmax and AUC values as compared to the results reported in the VIOXX® label after a single administration of each product in healthy humans.  Applicant then prepared and tested a 17.5 mg version of the same TRM-201 formulation in a second human clinical study, and found that this 17.5 mg solid dosage formulation could achieve a higher Cmax and a comparable AUC to the previously-marketed VIOXX® 25 mg tablet.  This unexpected and surprising result is further illustrated by comparison to PK values reported for VIOXX® in both the VIOXX® label and a 2003 publication that discloses an update on physicochemical, pharmaceutical, pharmacodynamic, and pharmacokinetic aspects of rofecoxib and reviews studies of certain rofecoxib tablets available at the time.  There is nothing in the prior art to suggest that the PK results achieved by 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Instant claims 31-40, 43-50, and 53-58 are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, and no additional components.
Instant claims 41, 51, and 59 require a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant and no additional components.
Instant claim 42, 52, and 60 requires a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof  wherein the rofecoxib is present in specific particle sizes and no additional components.
MPEP 716.02(d) states:
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In 
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    575
    706
    media_image1.png
    Greyscale

The solid formulation comprising 17.5 mg rofecoxib contains specific excipients in specific amounts.  Thus, data provided for the disclosed composition is not commensurate in scope with the instant claims.
Applicant argues:
	The Office Action appears to take the position that the PK parameters recited in the claims are the inherent result of a 17.5 mg dosage form of rofecoxib that would have otherwise been obvious based on the VIOXX® label.  To establish inherent obviousness, the Office Action must demonstrate that the PK properties recited in the present claims are "necessarily present" in, or would be "the natural result" of using, a 17.5 mg solid dosage formulation that is obvious based on the cited references.  To the extent the Office Action assumes that all rofecoxib formulations having the same amount of active ingredient will have the same PK properties, that assumption is directly contradicted by the available data, specifically the PK results achieved across Applicant's two human clinical studies. In those studies, Applicant showed that a 25 mg tablet formulation of Applicant's TRM-201 formulation (which is embodied in the present claims) produced (1) an unexpectedly higher mean Cmax and AUC compared to the VIOXX® 25 mg tablets, and (2) unexpectedly different results based on gender and ethnicity than those reported in the VIOXX® label. These data alone preclude a finding of inherent obviousness. The Office Action otherwise provides no explanation as to why the claimed PK parameters would necessarily be present in or the natural result of a solid dosage formulation comprising 17.5 mg of rofecoxib.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The Examiner notes that as set forth above, the specification only provides data for a single example with 17.5 mg rofecoxib as claimed, this example contains the same or very max of 207 and AUC of 3286 as noted in the response.  A Cmax of 207 is within the range of instant claims 31-33, 44, and 55 and within the range of about 224 ng/ml of instant claims 34, 35, 45, 46, and 56, and an AUC of 3286 is within the range of claim 36 and 43.  An amount of 17.5 mg is not significantly different from 25 mg and one would expect that a composition comprising 17.5 mg rofecoxib would possess similar properties as one comprising 25 mg rofecoxib with the same components in similar amounts and ratios produced by the same process.  As set forth above, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Applicant argues:
	The Office Action fails to properly consider the scope and content of the prior art or articulate a motivation to modify the VIOXX® Label in a way that would produce the claimed solid dosage formulations.  Establishing obviousness requires articulation of a "reason that would have prompted" a person of ordinary skill in the art to combine elements from the prior art in a way that would produce the claimed compositions.  Instead of providing the requisite "reasoned explanation" of a motivation to combine, the Office Action states in conclusory fashion that "the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan."  This statement is an example of the type of unsupported conclusory statements of motivation that the Federal Circuit has held fail as a matter of law to meet the burden for demonstrating obviousness.  A proper obviousness analysis must take into account this critical event and the considerable amount of negative and unfavorable press surrounding VIOXX®, of which a person of skill in the art would have undoubtedly been familiar. Given the history of VIOXX®, it is perhaps not surprising that, until Applicant initiated its activities in 2016, no company sought to reintroduce a rofecoxib product to the market. The Office Action completely fails to acknowledge the impact of the market withdrawal of VIOXX® on one skilled in the art, and offers no explanation as to why, in November 2019, a skilled person would have been motivated to arrive at the present claims based on the VIOXX® label and have a reasonable expectation of success in doing so.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Vioxx® teaches VIOXX is administered orally and the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variables, i.e. a variable that achieves a recognized result.  Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
With regard to the argument that no company sought to reintroduce a rofecoxib product to the market, Ramana et al (Asian Journal of Pharmaceutics (AJP), 2014; 2(2):96-101), cited for evidentiary purposes, teaches a new approach: enhancement of solubility of rofecoxib  prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 31-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 20-24, 26, and 28-49 of copending Application No. 16/867,514 (Notice of Allowance mailed January 15, 2021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  
The claims differ in that the instant claims are directed to a composition and the previously allowed claims are directed to a method of treatment comprising administering the same composition.  The composition of the previously allowed claims would anticipate the composition of the instant claims as they are directed to a composition having the same compound in the same amounts with the same pharmacokinetic properties.  
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
Claims 31-60 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628